EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	In the Claims filed on 02/11/2022:
In Claim 16, line 22, the phrase “a folded position” has been replaced with the phrase --- a retracted position ---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a folding exercise bike comprising: handlebars; handlebar telescoping members having a first handlebar telescoping member end attached to the handlebars; a seat; seat telescoping members having a first seat telescoping member end attached to the seat; a lower frame member interconnecting a second opposite end of the seat telescoping members and the handlebar telescoping members; a drive wheel turnable by pedals; a tension adjuster providing resistance to rotation of the drive wheel; and a plurality of legs supporting the lower frame member on a surface, each of the plurality of legs movable between a deployed position for use of the folding exercise bike, and a folded position with the plurality of the legs folded upward toward either the seat or the handlebars; and a charge port formed in an exterior surface of the folding exercise bike.
Claims 2-4 and 6-15 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 16, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a folding exercise bike comprising: handlebars; handlebar telescoping members having a first handlebar telescoping member end attached to the handlebars; a seat; seat telescoping members having a first seat telescoping member end attached to the seat; a lower frame member interconnecting a second opposite end of the seat telescoping members and the handlebar telescoping members; an upper frame member interconnecting lowermost ones of the handlebar telescoping members and the seat telescoping members; a drive wheel turnable by pedals; a flywheel turnable by the drive wheel; a tension adjuster providing resistance to rotation of the flywheel; a plurality of legs supporting the lower frame member on a surface, each of the plurality of legs movable between a deployed position for use of the folding exercise bike, and a folded position with the plurality of legs folded upward toward either the seat or the handlebars; a charge port formed in the handlebars; a battery pack; a charge cord extending inside the handlebar telescoping members and interconnecting the battery pack with the charge port; and a retracting reel to automatically retract the charge cord when the handlebar telescoping members are moved into the folded position.

Claims 17-19 depend either directly or indirectly from claim 16 and are allowable for all the reasons claim 16 is allowable.

Regarding independent claim 20, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a folding exercise bike comprising: handlebars; handlebar telescoping members having a first handlebar telescoping member end attached to the handlebars; a seat; seat telescoping members having a first seat telescoping member end attached to the seat; a lower frame member interconnecting a second opposite end of the seat telescoping members and the handlebar telescoping members; a drive wheel turnable by pedals; a tension adjuster providing resistance to rotation of the drive wheel, wherein the tension adjuster is mounted on the handlebars; and a plurality of legs supporting the lower frame member on a surface, each of the plurality of legs movable between a deployed position for use of the folding exercise bike, and a folded position with the plurality of legs folded upward toward either the seat or the handlebars.
Claim 5 depend either directly or indirectly from claim 20 and are allowable for all the reasons claim 20 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784